Detailed Office Action
	The communication dated 8/8/2022 has been entered and fully considered. Claims 8-13 are withdrawn from examination. Claims 1-13 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 8/8/2022 is acknowledged. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON (US 5,421,526), hereinafter JOHANSSON, in view of JOAQUIM  (BR-102019027311-A2 and its English translation), hereinafter JOAQUIM. Note that the italicized text below are the instant claims.
Regarding claim 1 and 4, JOHANSSON discloses A method of recovering aluminum from multilayered packaging comprising (claim 1), A method of recovering polypropylene or polyethylene from multilayered packaging comprising (claim 4) {[abstract], [col 2, lines 55-60] note layers are aluminum foil and polythene (that is polyethylene)}: 
shredding multilayered packaging with a mechanical shredder until the multilayered packaging is reduced to small fragments {[col 2, line 32-33], [col 3, line 27] note small pieces}, 
subjecting the small fragments to an aqueous solution of formic acid, wherein the aqueous solution is maintained at a minimum temperature of 25 degrees Celsius and a maximum temperature of 75 degrees Celsius {[col 2, lines 17-19] note formic acid, [col 2, line 38] note temperatures higher than 50 ºC}.
The Examiner notes that JOHANSSON discloses a temperature range that partially overlaps the claimed range. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
and filtering the pure aluminum metal from the aqueous solution of formic acid utilizing density separation (claim 1), and filtering the polypropylene or polyethylene from the aqueous solution of formic acid utilizing density separation (claim 4) {[col 3, lines 60-64] note separation by density, [col 4, lines 1-2] note obtaining separate aluminum layer and plastic layer that is the polyethylene}.
JOHANSSON, however, is silent on subjecting the formic acid solution to sonication to help with the separation.
In the same field of endeavor that is related to recycling laminated polymeric packaging including aluminum, JOAQUIM discloses subjecting the aqueous solution of formic acid containing the small fragments to sonication until aluminum separates from the small fragments as pure aluminum metal (claim 1), subjecting the aqueous solution of formic acid containing the small fragments to sonication until aluminum separates from the small fragments as pure aluminum metal (claim 4) {[0047]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of JOAQUIM in the method of JOHANSSON to help with the separation of the layer. As disclosed by JOAQUIM, ultrasound (or sonication), when used, accelerates the process by separating plastic layers {[0047]}.
Furthermore, and in the background section, JOAQUIM discloses that another advantage of ultrasonic wave transmitter is the additional heating that it provides to the solution {[0008]}. Since JOHANSSON requires the solution to be heated above 50 ºC {[col 2, line 38]}, one of ordinary skill would have benefited from inclusion of a sonication process to help with this high temperature heating of the solution. 
Regarding claim 5 and limitation of “aluminum is filtered from the aqueous solution of formic acid utilizing density separation before the polypropylene or polyethylene is filtered from the aqueous solution of formic acid”, as discussed above, JOHANSSON teaches separation by density {[col 3, lines 60-64]}.
 JOHANSSON, however, is silent on the order of this separation and that aluminum is separated first. However, it has been held that transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and results, is obvious and within the skill of one of ordinary skill in the art {see MPEP 2144.04 (IV)(C)}.
One would have been motivated to have separated aluminum first, since as disclosed by JOHANSSON, there remains two other plastic containing fractions that can be dealt with accordingly with no complication arising from the presence of aluminum {[col 3, line 65-8], [col 4, lines 1-5]}.
Regarding claim 7, JOHANSSON discloses wherein pure aluminum metal is separated from the aqueous solution of formic acid by filtering the pure aluminum metal from the aqueous solution of formic acid utilizing density separation {[col 3, lines 60-64] note separation by density, [col 4, lines 1-2] note obtaining separate aluminum layer}.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON and JOAQUIM  as applied to claim 1 above, and further in view of LI (CN-109609767-A and its English translation), hereinafter LI.
Regarding claim 2, the combination of JOHANSSON and JOAQUIM discloses all the limitations of claim 1. This combination is, however, silent on the power needed for the sonication step. 
In the same field of endeavor that is related waste circuit board separation and recycling, LI discloses wherein a sonic horn producing sonic waves at 250 watts provides the sonication {[abstract] note that inherently sonication is done a sonication device or horn, [1(3)] note the power range of 200 to 500 W is disclosed}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of LI in the combination method of JOHANSSON and JOAQUIM and have set the sonication power as taught by LI. The advantage of the sonication energy, as disclosed by LI, is that a preferential separation can be implement {[abstract]}.
The Examiner notes that the disclosed power range by LI encompasses the claimed power level. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON and JOAQUIM  as applied to claims 1 and 4 above, and further in view of MUKHOPADHYAY (WO-2004031274-A1), hereinafter MUKHOPADHYAY.
Regarding claims 3 and 6, the combination of JOHANSSON and JOAQUIM discloses all the limitations of claims 1 and 4. JOHANSSON, in one example, discloses small fragments of 5X5 cm size {[col 3, line 27]}. This combination is, however, silent on the fragment size recited in claim 3 and 6 (“wherein the small fragments have a maximum width of 1 cm and a maximum length of 2 cm”).
In the same filed of endeavor that is related to recycling multi-layer laminate, MUKHOPADHYAY discloses the size of the fragments determine the time needed to be in solution with smaller fragments requiring less time {[P6, lines 20-23]}. As such, MUKHOPADHYAY recognizes the size of the small fragments to be a result-effective variable.
It is well established that determination of optimum values of result-effective variables (in this case size of fragments) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the size of the fragments such that optimum time is spent in the solution and thus accelerate the recycling process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748